 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARCOS GONZALEZ,                               No. 2:19-cv-1798 CKD P
12                       Petitioner,
13            v.                                        ORDER
14       UNKNOWN,
15                       Respondent.
16

17           Petitioner, a state prisoner at Mule Creek State Prison, has filed a document styled as a

18   motion for extension of time to file a petition for writ of habeas corpus.1 No other pleadings have

19   been filed by the petitioner. In order to commence an action, petitioner must file a petition for

20   writ of habeas corpus as required by Rule 3 of the Rules Governing Section 2254 cases, and

21   petitioner must either pay the required filing fee or file an application requesting leave to proceed

22   in forma pauperis. See 28 U.S.C. §§ 1914(a), 1915(a). The court will not issue any orders

23   granting or denying relief until an action has been properly commenced. Therefore, petitioner’s

24   motion will be denied without prejudice. Petitioner will be provided the opportunity to file his

25   petition, and to submit an application requesting leave to proceed in forma pauperis or to submit

26
27   1
      By ruling on petitioner’s motion, the court is expressing no opinion on the timeliness of any
     subsequently filed petition for writ of habeas corpus. See 28 U.S.C. § 2244(d)(1)(delineating a
28   one-year statute of limitations for filing a federal habeas corpus petition).
                                                          1
 1   the appropriate filing fee.

 2           In accordance with the above, IT IS HEREBY ORDERED that:

 3           1. Petitioner’s motion (ECF No. 1) is denied without prejudice;

 4           2. Petitioner is granted thirty days from the date of service of this order to file a petition

 5   that complies with the requirements of the Rules Governing Section 2254 Cases, the Federal

 6   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket

 7   number assigned this case; petitioner must file an original and two copies of the petition.

 8   Petitioner shall also submit, within thirty days from the date of this order, the application to

 9   proceed in forma pauperis on the form provided by the Clerk of Court, or the filing fee in the

10   amount of $5.00. Petitioner’s failure to comply with this order will result in a recommendation

11   that this matter be dismissed; and

12           3. The Clerk of the Court is directed to send petitioner the court’s form for filing a

13   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner.

14   Dated: September 18, 2019
                                                        _____________________________________
15
                                                        CAROLYN K. DELANEY
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22   12/gonz1798.no petition

23

24

25

26
27

28
                                                         2
